Order modified to the extent of granting the motion to vacate the judgment and to intervene upon condition that within ten days from the entry of an order upon this appeal the intervenors pay in cash the costs of advertising to date, amounting to the sum of $149.70, and that within the same period they execute and deEver to the plaintiff an undertaking with corporate surety, conditioned for the payment by them of costs and extra aEowanee, amounting in aE to the sum of $515.20, in the event that the defense be not established. As so modified, the order, in so far as appealed from, is affirmed, without costs. Upon failure to comply with the conditions prescribed, the order is affirmed without modification, with ten doEars costs and disbursements. Lazansky, P. J., Young, Kapper, Hagarty and CarsweE, JJ., concur.